ORDER
Before BROWNING, Chief Judge; SKO-PIL and NORRIS, Circuit Judges.
For the reasons stated in the opinion of the district court, American & Far Eastern Trading Company v. Sea-Land Service, Inc., 493 F.Supp. 125 (N.D.Cal.1980), the judgment is affirmed.
ORDER
Appellant’s petition for rehearing is denied. We decline appellant’s suggestion that we reconsider Judge Schwarzer’s decision in light of Allied Eagle Trading Corp. v. S. S. Yang Ming, 672 F.2d 1055 (2d Cir. 1982). There, the Second Circuit relied primarily upon a contract analysis in dealing with an unambiguous bill of lading; here, there was a course of dealing and a somewhat ambiguous bill of lading. Given the facts of this case, Judge Schwarzer correctly relied, in part, upon a notice analysis.